COUNTY HOUSING AUTHORITY PROJECTS MUST BE APPROVED BY VOTERS OF COUNTY Pursuant to 63 Ohio St. 1055 [63-1055] (1967), approval of a housing project to be operated by the County Housing Authority shall be voted upon by the qualified voters residing within the county outside of cities or towns and existing housing authorities unless such cities or towns and existing authorities within such county have consented to the operation of the county authority within their boundaries.  The Attorney General has considered your request for an opinion in which you, in effect, ask the following question: "Where cities and towns with operating housing authorities are within the territorial boundaries of a county, would it be legal to except said cities and towns from voting on a referendum for approval of projects to be operated by the county housing authority under Title 63 Ohio St. 1055 [63-1055] (1967)?" Title 63 Ohio St. 1055 [63-1055] (1970), provides as follows: "Provided further, however, in all cities and counties of less than two hundred thousand (200,000) population, according to the last Federal Decennial Census, all projects not authorized prior to July 1, 1968, shall be ineffective until approved by a majority of those voting on the question at a special or general election; except projects authorized under the provisions of Section 1057 of this Act. (Emphasis added) Since there is no indication in this language as to who votes in the referendum, other language in the Oklahoma Housing Authorities Act must be examined to determine who is a "majority of those voting on the question at a special or general election." Title 63 Ohio St. 1970 provides in relevant part as follows: "The governing body shall give consideration as to the need for an authority (1) on its own motion or (2) upon the filing of a petition signed by not less than five percent (5%) of the qualified voters of the city or county, as the case may be, asserting that there is need for an authority to function in the city or county and requesting that its governing body so declare. "* * *If the governing body declares a need for housing exists, as set forth in (1) and (2) of this paragraph, said governing body shall issue notice of such need and the number of housing units proposed in a newspaper having a general circulation in the area in which the need is certified. Such notice shall set forth the facts that said declaration of need is final, if not protested within thirty (30) days from date of said notice by the method provided in the next succeeding paragraph. "Provided, however, that if a petition signed by not less than five percent (5%) of the legal registered voters of the city or county affected, as the case may be, is submitted to the governing body within thirty (30) days of the adoption of said resolution then said resolution shall be ineffective until approved by a majority of those voting on the question at a special or general election; provided that in the event said resolution is not approved by a majority of those voting at any special or general election, then the same or a similar resolution shall not be adopted by the governing body for a period of one (1) year thereafter." (Emphasis added) Title 63 Ohio St. 1056 [63-1056] (1970), provides: "(a) Upon the filing of a petition by five per cent (5%) of the qualified voters of the city or county, as the case may be, asserting there is need for limiting an authority to its existing operations and prohibiting such authority from engaging in additional projects or additions to existing projects, or upon its own motion, the governing body of that city or county, as the case may be, shall call an election of the qualified voters residing in the area of the authority for the purpose of deciding whether or not the authority shall be limited to its existing operations and prohibited from engaging in additional projects or additions to existing projects. * * * "(d) If an authority has been so limited and prohibited as a result of such an election, then upon the filing of a petition by five per cent (5%) of the qualified voters of the city or county, as the case may be, asserting that there is a need for restoring the power of an authority to engage in additional projects and additions to existing projects, the governing body shall, by resolution, call an election of the qualified voters residing in the area of the authority for the purpose of deciding whether such power shall be restored." (Emphasis added) A plain reading of the above language, and a strict interpretation of the same, clearly indicates that the qualified voters residing in the area of the authority shall vote upon the approval, prohibition, and restoration of housing projects. It would follow that the same reasoning would apply to an election under 1055. Therefore, the County Housing Authority, being created to function in the entire county, has as its area the entire county unless limited otherwise by the Act.  Title 63 Ohio St. 1054 [63-1054](f)(2) (1970), defines "Area of Operation" as follows: ". . . In the case of an authority of a county, all of the county for which it is created: Provided that a county authority shall not undertake any project within the boundaries of any city unless a resolution shall have been adopted by the governing body of the city and by any authority which shall have been theretofore established and authorized to exercise its powers in the city declaring that there is need for the county authority to exercise its powers within that city. No authority shall operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating therein." This section limits the County Housing Authority to undertaking and operating projects outside the territorial limits of cities or existing Housing Authorities within such county, unless consent is obtained to do otherwise through resolution of the appropriate governing body of the city and any existing Housing Authority and thereby limits the "area of authority" as used in defining who is qualified to vote in an election respecting a housing authority under 63 Ohio St. 1055 [63-1055] (1970).  It is, therefore, the opinion of the Attorney General that your question be answered conditionally. Pursuant to 63 Ohio St. 1055 [63-1055] (1967), approval of a housing project to be operated by the County Housing Authority shall be voted upon by the qualified voters residing within the county outside of cities or towns and existing housing authorities unless such cities or towns and existing authorities within such county have consented to the operation of the county authority within their boundaries.  (Gary M. Bush, Mike D. Martin)